 



EXHIBIT 10.1
TERMINATION AGREEMENT
     This Termination Agreement (“Agreement”) is made as of May 25, 2007 by and
among Hythiam, Inc., a Delaware corporation (“Hythiam”), HCCC Acquisition
Corporation, a Delaware corporation and newly-formed wholly-owned subsidiary of
Buyer (“Merger Sub”), and Comprehensive Care Corporation, a Delaware corporation
(“CompCare”). Hythiam, Merger Sub and CompCare are referred to collectively
herein as the “Parties.” All capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Merger Agreement.
RECITALS:
     A.      Hythiam, Merger Sub, and CompCare are parties to that certain
Amended and Restated Agreement and Plan of Merger dated January 26, 2007 (the
“Merger Agreement”).
     B.      Section 7(a)(i) of the Merger Agreement provides that the Parties
may terminate the Merger Agreement by mutual written consent at any time prior
to the Effective Time.
AGREEMENT:
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto mutually agree as follows:
     1.      Termination. Effective immediately, the Merger Agreement is hereby
terminated and of no further force or effect.
     2.      Mutual Release. Each party hereby releases and discharges the
others from any and all obligations arising under the Merger Agreement.
     3.      Counterparts. This Agreement may be executed in one or more
counterparts, which, when taken together, shall constitute one and the same
original. In addition, facsimiles of signed documents shall be binding, the same
as the original of such signed document.
     4.      Parties in Interest. Nothing in this Agreement shall confer any
rights or remedies under or by reason of this Agreement on any persons or
entities other than the signatories hereto.
     5.      Complete Agreement. This Agreement constitutes the complete and
exclusive statement of agreement between the parties with respect to the subject
matter herein and replaces and supersedes all prior written and oral agreements
or statements by and between the parties. No representation, statement,
condition or warranty not contained in this Agreement will be binding on the
parties hereto or have any force or effect whatsoever.
     IN WITNESS WHEREOF, the parties have signed this Agreement on the date
first written above and each of the individuals signing below warrants that he
or she has the authority to sign for and on behalf of the respective parties.

            HYTHIAM, INC.,
a Delaware corporation
      By:   /s/ Chuck Timpe         Name:   Chuck Timpe        Title:   Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            HCCC ACQUISITION CORPORATION,
a Delaware corporation
      By:   /s/ Chuck Timpe         Name:   Chuck Timpe        Title:   Chief
Financial Officer     

            COMPREHENSIVE CARE CORPORATION,
a Delaware corporation
      By:   /s/ Robert J. Landis         Name:   Robert J. Landis       
Title:   Chairman & CFO     

 